Citation Nr: 1453724	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-19 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to recognition of the appellant as the Veteran's surviving spouse for VA death benefits purposes.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to November 1969.  The Veteran died in December 2010.  The appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) from a December 2011 administrative decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The appellant and the Veteran were married by ceremony in November 2010, and the Veteran died in December 2010.  

2.  There were no children born prior to or of the marriage between the appellant and the Veteran.  

3.  The appellant and the Veteran did not form what could be considered as a "deemed valid" common law marriage prior to their legal marriage by ceremony.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for 
VA benefits purposes have not been met.  38 U.S.C.A. §§ 101, 103, 1102, 1304, 1310, 1311, 1318, 1541 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.205 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  However, these duties need not be considered when the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  As discussed below, even accepting the facts as stated by the appellant, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to the recognition as a surviving spouse for purposes of VA death benefits.  Therefore, VA's duties to notify and assist are inapplicable and need not be considered with regard to the issue on appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).  


II.  Surviving Spouse Status

The appellant seeks recognition as the Veteran's surviving spouse for the purpose of obtaining VA death benefits.  

Governing law provides that dependency and indemnity compensation (DIC) may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 103, 1304, 1310, 1311, 1318, 1541 (West 2002 & Supp. 2014); 38 C.F.R. § 3.54 (2014).  

A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2002 & Supp. 2014); 38 C.F.R. § 3.50 (2014).  

DIC benefits may be paid to a surviving spouse of a veteran who died on or after January 1, 1957, who was married to the veteran:  (1) before the expiration of 15 years after the period of service in which the injury or disease that caused the veteran's death was incurred or aggravated, or (2) for 1 year or more, or (3) for any period of time if a child was born of the marriage or was born to the couple before their marriage.  38 C.F.R. § 3.54(c); see 38 U.S.C.A. § 1102 (West 2002 & Supp. 2014).  

To qualify as a surviving spouse, the person's marriage to the Veteran must meet the requirements of either 38 C.F.R. § 3.1(j) (2014) or 38 C.F.R. § 3.52 (2014).  See 38 C.F.R. § 3.50(b).  

38 C.F.R. §3.1(j) provides that marriage "means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued."  38 C.F.R. § 3.1(j); see 38 U.S.C.A. § 103(c).  Additionally, a common-law marriage may be considered a valid marriage for these purposes, if it is recognized in the particular jurisdiction.  See 38 C.F.R. § 3.205(a)(6) (2014).  Specifically, a common law marriage may be established by the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as a result of the relationship.  Id.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as a result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a)(6).  

Additionally, VA may deem a marriage as valid for VA purposes under some circumstances.  See 38 C.F.R. § 3.52; see also VAOPGCPREC 58-91, 56 Fed. Reg. 50, 151 (June 17, 1991); Colon v. Brown, 9 Vet. App. 104 (1996).  Specifically, an otherwise invalid marriage may be "deemed valid" if each of the following conditions are met:  (a) the purported marriage occurred 1 year or more before the Veteran died (or at any time if a child was born to them before or during the marriage); (b) the claimant entered into the purported marriage with no knowledge of the legal impediment; (c) the claimant lived with the Veteran continuously from the date of marriage to the date of death; and (d) no claim has been filed by a legal surviving spouse who has been found to be entitled to gratuitous VA benefits.  38 C.F.R. § 3.52.  

The evidence of record, discussed more fully below, reflects that the appellant and the Veteran were married in November 2010, less than a year prior to his death and more than fifteen years after his active service, and that they did not have any children together.  Thus, the appellant does not meet the criteria for recognition as the surviving spouse of the Veteran for purposes of DIC benefits under the above statutes and regulations.  Additionally, to the extent the appellant's argument could be construed as a claim that there was an attempted common law marriage between her and the Veteran which occurred more than one year prior to his death and that should be "deemed valid," the Board finds herein that such an argument lacks legal merit.  

The appellant first filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits for a Surviving Spouse or Child, seeking DIC benefits in June 2011.  In her initial submission, the appellant did not indicate her status as "surviving spouse"; however, she did note that her marriage to the Veteran in November 2010 ended by his death in December 2010 and that she lived continuously with the Veteran from the date of marriage to the date of his death.  She further reported that a child was not born of the marriage or born to the couple before their marriage, and that she was not expecting the birth of a child of the Veteran.  

A divorce decree of record indicates that the appellant's previous marriage was terminated in May 2007, while an Application/Report of Marriage confirms that the appellant and the Veteran were married in November 2010.  Finally, the Veteran's December 2010 death certificate also reflects that the appellant is his surviving spouse.  

It is undisputed that the appellant and the Veteran were married by ceremony in November 2010, less than one year prior to the Veteran's death in December 2010, and that there are no children born prior to, or of the marriage, between the appellant and the Veteran.  Therefore, although the appellant was legally married to the Veteran at the time of his death, the marriage does not meet the qualifications imposed by VA regarding marriage dates, and DIC benefits cannot be awarded on that basis.  38 C.F.R. § 3.54(c).  

Although the appellant indicated in October 2012 that she was not claiming a common law marriage to the Veteran, in order to afford the appellant every consideration, the Board will proceed to consider whether the appellant and the Veteran were in a common law marriage that could be "deemed valid" such that the appellant would be entitled to VA death benefits.  

Notably, the state of Missouri does not recognize a common-law marriage unless it was established prior to June 20, 1921.  See Mo. Rev. Stat. § 451.040; see also Whitley v. Whitley, 778 S.W.2d 233, 238 (Mo. Ct. App. 1989).  Therefore, any attempted common law marriage between the appellant and the Veteran before the date of ceremonial marriage in November 2010 is not valid under state law and, by extension, would not be valid for purposes of 38 C.F.R. §§3.1(j) and 3.50(b).  

Regardless of this fact, however, VA may still deem such a marriage as valid for VA purposes.  See 38 C.F.R. § 3.52; see also VAOPGCPREC 58-91.  Under 38 C.F.R. § 3.52, reviewed above, a purported common-law marriage could be "deemed valid" on the theory that the surviving spouse could have entered into the relationship believing it to be a valid common-law marriage without knowledge of the fact that there was a legal impediment to the marriage because the jurisdiction did not recognize common-law marriage.  See Colon, 9 Vet. App. 104.  

In this case, the appellant testified that she had lived with and cared for the Veteran for more than a year prior to his death.  In order for the appellant to be successful under the foregoing "deemed valid" marriage theory, however, the evidence must satisfy the threshold criteria for a common law marriage superimposed by 38 C.F.R. § 3.205 (a)(6); namely, 1) that there was an agreement between the appellant and the Veteran to be married; 2) that there was cohabitation between the parties; and 3) that the parties held themselves out as husband and wife and were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a)(6).  

The appellant's July 2012 statement is highly probative of the nature of her relationship with the Veteran, particularly, whether it meets the threshold criteria for a common law marriage in order to be "deemed valid."  The appellant stated that she and the Veteran began living together as husband and wife shortly after meeting for the first time in July 2007.  She noted that she would have married the Veteran at that time, but that the Veteran was afraid to remarry due to a previous bad marriage and divorce.  The appellant reported how she went to be with the Veteran during his subsequent cancer treatment in Chicago, and stated that the hospital employees "were so kind to me, they even made it possible for me to stay on the hospital campus so I could be close to him.  They didn't care that I wasn't his wife."  In describing the events leading to their ceremonial marriage in November 2010, the appellant reported that she never thought the Veteran would marry her.  

Significantly, the appellant's own statements do not weigh in favor of a finding of a common law marriage that could be "deemed valid."  While the evidence indicates that the appellant and the Veteran cohabited since sometime shortly after July 2007, the preponderance of the evidence shows that there was no agreement between the appellant and the Veteran to be married prior to their ceremonial marriage in November 2010.  The appellant specifically reported that the Veteran was afraid to remarry, and that she never believed he would marry her.  Moreover, the evidence does not serve to establish that the Veteran and the appellant held themselves out to the community to be husband and wife prior to their valid ceremonial marriage in November 2010.  In this regard, it is probative that the appellant reported how she was allowed to stay on the hospital campus during the Veteran's cancer treatment by the hospital staff, who did not care that "[she] wasn't his wife."  

Therefore, despite the appellant's assertion about her commitment to the Veteran, the evidence does not support the conclusion that the Veteran and the appellant intended to be married to each other earlier than the November 2010 civil ceremony.  Therefore, it cannot be found that there was an "attempted marriage" between the appellant and the Veteran more than one year prior to the Veteran's death.  In other words, there is no showing that she entered into a relationship with the Veteran that would have constituted a valid common law marriage even if Missouri recognized such marriages.  The provisions of 38 C.F.R. §3.52 are thus inapplicable.  

For the foregoing reasons, the Board finds that the appellant is not entitled to recognition as the surviving spouse of the Veteran for purposes of DIC benefits.  To some extent, the appellant appears to be raising an argument couched in equity.  It is clear from the appellant's statements that she cared deeply for the Veteran and provided him with care during a difficult illness prior to his death.  While sympathetic to the appellant, the Board is nonetheless bound by the law and is without authority to grant benefits on the basis of equity.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  This case is decided based on its application of this law to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) (noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant).  

Hence, the Board concludes that the evidence is insufficient to establish that a deemed valid common law marriage existed and that the preponderance of the evidence of record is against the appellant's claim that she is entitled to recognition as surviving spouse of the Veteran based on her valid marriage for the purpose of receiving VA death benefits.  38 U.S.C.A. § 103; 38 C.F.R. §§ 3.1(j), 3.50, 3.52.  As the preponderance of the evidence is thus against the claim, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to recognition of the appellant as the Veteran's surviving spouse for the purposes of eligibility for VA death benefits is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


